UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): July 8, EASTMAN CHEMICAL COMPANY (Exact Name of Registrant as Specified in Its Charter) Delaware 1-12626 62-1539359 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 200South Wilcox Drive, Kingsport, TN 37660 (Address of Principal Executive Offices) (Zip Code) (423)229-2000 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EASTMAN CHEMICAL COMPANY - EMN July 8, 2008 Item 5.02(b) and (c) – Departure and Appointment of Certain Officers On July 8, 2008, the registrant announced the retirement of two executive officers, including that of Richard A. Lorraine as principal financial officer effective September 1, 2008, and several resulting executive officer appointments, including that of Curtis E. Espeland, currently principal accounting officer, as principal financial officer succeeding Mr. Lorraine and of Scott V. King as principal accounting officer succeeding Mr. Espeland. The full text of the registrant’s release announcing these and the other executive retirements and appointments, including biographical information, previous positions with the registrant, and other business experience, is filed as Exhibit 99.01 to this Form 8-K and is incorporated herein by reference. Item 9.01(d) Exhibits The following exhibit is filed pursuant to Item 9.01(d): 99.01 Public announcement by the registrant on July 8, 2008ofexecutive retirements and appointments EASTMAN CHEMICAL COMPANY - EMN July 8, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Eastman Chemical Company By: /s/Curtis E. Espeland Curtis E. Espeland Vice President, Financeand Chief Accounting Officer Date:July 11, 2008
